Exhibit PACCAR Australia and Westport to Produce Natural Gas Trucks December 10, 2008 Vancouver, BC Westport Innovations Inc. (TSX:WPT/Nasdaq:WPRT) and PACCAR Australia Pty Ltd. (“PACCAR”), announced today that the companies will develop and commercialise liquefied natural gas (LNG) Kenworth trucks for the Australian market.Australia’s Kenworth Trucks, a division of PACCAR, plan to begin factory-installed production in mid-2009 beginning with the T908, K108 and T408SAR truck chassis and roll out across additional models into the future. The LNG trucks, featuring the Westport high pressure direct injection (HPDI) LNG engine and fuel system, will be produced at the Kenworth Bayswater plant outside Melbourne, Australia. “Australia’s unique operating conditions and need for high-power outputs are a good fit for Westport’s HPDI technology and Kenworth’s leading truck models,” said Joe Rizzo, Managing Director of PACCAR Australia.“Our customers have been seeking economic greenhouse gas reductions that work in their operations, and Kenworth is proud to be able to offer that combination in a factory-built product in Australia.” “With an abundant, low-cost, domestic natural gas supply, Australia makes an excellent market for Westport’s high-performance heavy-duty LNG engine and fuel system,” added Michael Gallagher, President and Chief Operating Officer of
